Order entered December 16, 2022




                                        In the
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-22-01224-CV

               IN THE INTEREST AND PROTECTION OF C.C.

                On Appeal from the 354th Judicial District Court
                             Hunt County, Texas
                       Trial Court Cause No. 32861CR

                                      ORDER

      This is an appeal from the trial court’s November 4, 2022 order extending

mental health services. In appellate cause number 05-21-01028-CV, appellant

appealed from the trial court’s November 18, 2021 order extending mental health

services. The clerk’s record in the current appeal is very brief. In order to provide a

more complete picture of the underlying proceedings, we DIRECT the Clerk of

this Court to transfer a copy of the clerk’s record filed on December 9, 2021 in

appellate cause number 05-21-01028-CV into this appeal.


                                                 /s/   CORY L. CARLYLE
                                                       JUSTICE